UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   SARA LEE CORPORATION,

                            Plaintiff,

                       v.                            Civil Action 06-00819 (HHK)

   AMERICAN BAKERS ASSOCIATION
   RETIREMENT PLAN, et al.,

                            Defendants.


                                   MEMORANDUM OPINION

       Sara Lee Corporation (“Sara Lee”) brings this action under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et seq., seeking reversal of a 2006

determination of the Pension Benefit Guaranty Corporation (“PBGC”) that the American Bakers

Association Retirement Plan (“ABA Plan” or “Plan”) is a multiple-employer pension plan. Sara

Lee is a participating employer in the ABA Plan; the Plan, its Board of Trustees, and other

participating employers are also parties to this suit. Before the Court is PBGC’s motion for

summary judgment [#46], which the Court held in abeyance pending an assessment of the

completeness of the administrative record and which is now ripe for decision. Upon

consideration of the motion, the opposition thereto, and the record of this case, the Court

concludes that the motion shall be granted.
                                        I. BACKGROUND

A. Regulatory Background

       PBGC is a federal agency and wholly-owned corporation of the U.S. Government that

administers the pension plan insurance program established by Title IV of ERISA. 29 U.S.C. §§

1301-1371. PBGC exists to ensure that retirees receive pension benefits they have earned even if

their employer has terminated its pension plan or is otherwise unwilling or unable to pay. Mead

Corp. v. Tilley, 490 U.S. 714, 717-18 (1989). When a pension plan covered by Title IV

terminates without sufficient assets to pay all of its promised benefits, PBGC typically becomes

trustee of the plan and pays participants their benefits, up to statutory limits. See 29 U.S.C. §§

1321-1322, 1361.

       Under ERISA, groups of employers may form joint pension plans. There are two types of

joint plans for employees whose pensions are not maintained pursuant to collective bargaining

agreements. A “multiple[-]employer plan” is a plan “maintained by two or more contributing

[employers] . . . under which all plan assets are available to pay benefits to all plan participants

and beneficiaries.” 29 C.F.R. § 4001.2. An “aggregate of single-employer plans” is an

association of separate plans in which each employer’s contributions are maintained in separate

accounts or otherwise effectively restricted so that the funds of each employer are used only to

pay the benefits of that employer’s employees. See Pension Benefit Guar. Corp. v. Artra Grp.,

972 F.2d 771, 773 (7th Cir. 1992) (adopting PBGC’s definition of an aggregate of single-

employer plans); Pension Benefit Guar. Corp. v. Potash, 1986 WL 3809, at *2-3 (W.D.N.Y.

Mar. 26, 1986) (same).




                                                  2
       The distinction is relevant, inter alia, to determining an employer’s liability when it

terminates a plan with insufficient funds to pay benefits due to retirees. Artra Grp., 972 F.2d at

772. In a multiple-employer plan, an employer is generally only liable for underfunding if it is a

“substantial employer” within the meaning of ERISA, 29 U.S.C. § 1301(a)(2), or has made

contributions to the plan within the five years preceding the termination of the plan as a whole,

id. §§ 1363, 1364. Otherwise, the obligation for that liability falls to the other contributors to the

fund. See id. § 1301(a)(2). In an aggregate plan, however, the employer must make up the

missing contributions or seek to qualify for a “distressed” or “involuntary” termination by PBGC,

in which case PBGC becomes liable for that plan’s obligations. See Artra Grp., 972 F.2d at 772-

73; 29 U.S.C. § 1322.

B. Factual Background

       The ABA Plan is a defined-benefit pension plan to which seven employers, including

Sara Lee, currently contribute on behalf of their current and former employees. The Plan was

founded in 1961 and has been covered by ERISA since that statute’s enactment in 1974.

       1. 1979 Determination

       On June 21, 1979, PBGC sent a letter to the American Bakers Association (“1979

Letter”) stating that it had “concluded that the [ABA Plan] constitutes an aggregate of separate

pension plans.” Administrative Record (“AR”) 212. PBGC described the standard for making

such a determination:

               Our determination as to the nature of an entity—whether it is a single plan
       or an aggregate of single plans—is based on its structure and how it actually
       operates on an ongoing basis. We look to the documents governing the entity and
       to relevant evidence of how it has operated and continues to operate. Such
       evidence may include the reasonable expectations and intent of the parties.


                                                  3
                The availability of funds held by an entity to provide benefits is a central
       factor in our analysis. Restrictions on the use of such funds indicate that the entity
       may be an aggregate of single plans. For example, if separate accounts are
       maintained for each contributing employer, it may be possible to restrict the use of
       assets from each separate account to pay only the benefits of the employee-
       participants of the employer maintaining the account. If the evidence shows that
       payments are effectively restricted, by whatever means, so that there is a minimal
       risk of funds attributable to the contributions of one employer being used to pay
       the benefits of another employer’s employee-participants, then the entity is an
       aggregate of single plans.

AR 212-13.

       PBGC’s letter then discussed certain aspects of the functioning of the Plan. Any

employer entering the Plan, or any employer changing its contribution rates, was required to sign

a participation agreement that set rates of coverage and “state[d] that the employer’s participation

in the Fund is only with respect to its own employees”; to be the subject of an actuarial

evaluation to determine whether a surcharge is necessary to “avoid any actuarial deficiency”; to

apply to the Internal Revenue Service for a determination that its plan met certain requirements;

and to be aware of the intent, expressed in a document titled “Summary Plan Description,” that

each employer provide the funds to pay its employees’ benefits. AR 213-14.

       The 1979 Letter acknowledged that “all contributions are paid into and all distributions

are paid from the commingled trust” and “on an ongoing basis the [Plan] only maintains separate

accounting per employer for purposes of cost allocation.” AR 214. But it also noted that upon

termination of a participating employer’s plan, the Plan had the requisite information to

“historically re-create separate accounts” so that, pursuant to a 1976 amendment to the Plan, “any

amount attributable to [the employer’s] contributions that prove to be in excess of the accrued

pensions of its employees” could revert to that employer. AR 214-15. PBGC thus concluded



                                                 4
that “[i]n this case the separate actuarial valuations made with regard to each employer and the

system of surcharges . . . effectively minimize the risk that one employer’s contributions will be

used to fund the benefits of another employer’s employees.” AR 215.

       2. 2006 determination

       In 2005, an assessment of the Plan’s finances revealed that several participating

employers carried negative balances in the Plan, meaning that the benefits owed to the

employer’s retirees, along with administrative expenses, were greater than the contributions and

investment income in the Plan’s account attributable to that employer. Compl. ¶ 27.1 Sara Lee,

which had a positive balance in the Plan’s account, sought to withdraw its funds to establish an

independent pension plan exclusively for Sara Lee employees. See AR 287; Compl. ¶ 28.

Meanwhile, Interstate Brands Corporation (“IBC”),2 a participating employer in the ABA Plan

with a negative balance, had filed for bankruptcy. See AR 1572.

       In June 2005, IBC asked PBGC to reconsider its 1979 determination that the ABA Plan

was an aggregate of single-employer plans rather than a multiple-employer plan. AR 339. As

noted, this distinction controls which entity is liable for IBC’s negative balance: if the Plan was

properly categorized as an aggregate of single-employer plans, PBGC would be largely

responsible for the deficit; if instead the Plan is multiple-employer plan, Sara Lee and other




       1
               All citations herein to the complaint refer to Sara Lee’s Second Amended
Complaint.
       2
              Several documents and filings refer to this party as Interstate Bakeries
Corporation. The party refers to itself, and is listed on the docket of this case, as Interstate
Brands Corporation.

                                                   5
participating employers would be obligated to cover the costs of paying benefits to IBC’s former

employees.3

       In November 2005, PBGC notified the ABA Plan, as well as participating employers Sara

Lee, IBC, and Kettering Baking Company (“Kettering Baking”), that it intended to revisit its

1979 determination. AR 427-28. PBGC requested that these “interested parties” submit “any

written statement or documents that you would like PBGC to consider in its decision-making

process.” AR 427. PBGC received materials from the ABA Plan, Sara Lee, IBC, and Kettering

Baking.

       On August 8, 2006, PBGC issued a seventeen-page determination letter (“2006 Letter”)

in which it concluded that the agency’s application of the relevant legal standard in its 1979

Letter was “simply wrong” and that the ABA Plan “is, and indeed always has been, a multiple-

employer plan.” AR 1563, 1570. The letter began by explaining the factual background related

here as well as Sara Lee’s and IBC’s financial interests in the outcomes they each supported. See

AR 1564-66. PBGC next recited the standard “consistently applied” for distinguishing between

multiple-employer plans and aggregates of single-employer plans: as stated in the 1979 Letter,

the analysis “is based on [a plan’s] structure and how it actually operates on an ongoing basis”

and includes “look[ing] to the documents governing the entity and to relevant evidence of how it

has operated and continues to operate.” AR 1566-67.

       3
                Because of the consequences of the determination on Sara Lee’s liability for
IBC’s negative balance, when Sara Lee sought to transfer assets from the ABA Plan to its new
pension plan, the Plan held $27 million of Sara Lee’s funds pending the PBGC’s outcome. AR
356-60, 1565 n.2. IBC also has an interest in the determination: apparently its share of Plan
liabilities would be reduced from $69 million to $40 million if the Plan is reclassified as a
multiple-employer plan. AR 1564-65. The cost to PBGC of assuming liability for the negative
balance is approximately $60 million. See Pl. Sara Lee’s Opp’n to Def.’s Mot. for Summ. J. at
17.

                                                 6
       The 2006 Letter went on to describe the Plan’s historical functioning. PBGC noted that

from the Plan’s inception, “benefit costs were not segregated on an employer-by-employer basis,

so cost shifting could occur.” AR 1568. According to the 2006 Letter, when PBGC reviewed

the Plan’s practices in 1979, it relied on the Trustees’ representations of their intent to ensure that

each employer fully funded the benefits for its employees, but this reliance was misplaced. AR

1569-70. In particular, PBGC reasoned that the Plan’s requirement that a terminating employer

cover its liabilities at the time it exited the Plan signified that an employer could have a negative

balance, and “a negative balance was proof positive that cost shifting had occurred before the

employer had withdrawn from the Plan.” AR 1570. Turning to the operation of the Plan since

1979, PBGC wrote that although the Plan itself states that it is an aggregate of separate plans,

several factors suggest the opposite is true: the Plan is governed identically for all participating

employers; its “assets are pooled in a single trust and one custodial account”; “separate actuarial

valuations of the Plan assets and liabilities attributable to a particular employer were to be

performed only when an employer terminated participation in the Plan” or upon request; and an

accounting in 2004 revealed that several employers had negative balances. AR 1570-73.

       In the final section of the 2006 Letter, labeled “Legal Analysis,” PBGC described

evidence submitted by IBC on which it relied to determine that the ABA Plan was a multiple-

employer plan. AR 1573. PBGC discussed five categories of evidence.

       First, it noted that a box indicating status as a multiple-employer plan was checked on the

Plan’s Form 5500s, an ERISA reporting form submitted to the Internal Revenue Service and the

Department of Labor each year. AR 1574. PBGC rejected the Trustees’ explanation that the

forms do not have an alternative box for an aggregate of single-employer plans, reasoning that

the IRS requires separate Form 5500s for each single plan. Id.

                                                  7
       Second, PBGC explained that the Schedule B attachments to the Form 5500s, signed by

an actuary, “stated that the Plan had one funding standard account and one pool of assets and

benefit liabilities,” meaning that the participating employers’ funds were “commingled and

identified as contributions to the [ABA] Plan, not to any individual [employer’s plan].” Id. The

letter stated that PBGC “regard[s] this unbroken chain of reports as persuasive evidence that the

Plan always operated [on an] ongoing basis as one, multiple-employer plan in which all plan

assets have been available to pay all plan benefits.” AR 1575.

       Third, PBGC quoted two communications, one from the Plan’s attorney to James

Kettering, the president of Kettering Baking, and the other from the Plan’s actuary to Kettering,

as examples of statements describing the Plan’s operation in a manner consistent with the

functioning of a multiple-employer plan. The attorney rejected Kettering’s request to provide

benefits to former Kettering Baking employees at a different rate than that used by other

participating employers because “[t]o the extent the experience of each employer were separately

determined, the Plan would effectively be ‘deconstituted’ into a group of single employer plans.”

Id. The actuary described the Plan’s system of requiring surcharges for certain new participating

employers, noting that the system “was never intended to come up with the same contribution

rates that would have resulted from full actuarial valuations for each employer.” AR 1576.

       Fourth, PBGC stated that the Plan’s required certified financial statements for the years

ending September 30, 2003 and September 30, 2004 “fail[] to account for any of the Plan assets

and liabilities on an employer-by-employer basis” or to “even mention the segregation of

employer assets and liabilities required for aggregate of single-employer plan status.” AR 1577.




                                                8
       Fifth, PBGC explained that the representations on which the 1979 Letter was based—that

employers might pay surcharges upon entering the Plan and would correct for any funding

deficiency or surplus upon exiting it—had in practice not been fully implemented, and “the

measures the Plan did take did not effectively prevent cost shifting among participating

employers on an ongoing basis.” AR 1577-78. The system of surcharges was “a perfunctory

calculation” rather than a method of tracking “employer-by-employer account balances on an

ongoing basis.” AR 1578. Furthermore, “the Plan has not consistently treated the withdrawal of

a participating employer as a plan termination or retroactively created a separate account for each

such employer and trued up any funding deficiency or surplus,” instead allowing “inactive”

employers to “abandon[] their attributable assets and allocable liabilities to the Plan.” Id.

       In light of the “exigencies” of the matter, PBGC made its determination that the ABA

Plan was a multiple-employer plan effective immediately upon issuance, dispensing with the

obligation to exhaust administrative remedies prior to initiating a suit in federal court. AR 1579;

see also 29 C.F.R. § 4003.22(b).

C. Procedural History

       Sara Lee filed this action against the ABA Plan and its Board of Trustees on May 3, 2006

and subsequently added PBGC as a defendant. Relevant to the motion before the Court are Sara

Lee’s requests for reversal of PBGC’s determination in the 2006 Letter that the ABA Plan is a

multiple-employer pension plan and to enjoin PBGC from enforcing the 2006 Letter or

rescinding the 1979 Letter.4 In November 2006, the ABA Plan and its Trustees filed a


       4
              Sara Lee makes these demands for relief in Count I of its complaint. The Court
previously dismissed Counts II and III of the complaint, which alleged that the ABA Plan and its
Board of Trustees violated its fiduciary duties and the terms of the Plan agreement by permitting

                                                  9
counterclaim against Sara Lee, a cross-claim against PBGC, and a third-party complaint against

the American Bakers Association and the other participants in the Plan—Kettering Baking, IBC,

Lewis Brothers Bakeries, Inc. (“Lewis Brothers”),5 Harris Baking Company, Inc., and Jenny Lee

Bakery, Inc.—seeking declaratory relief resolving the contradiction between the 1979 Letter and

2006 Letter.

       PBGC moved for summary judgment in April 2007.6 The Court has already issued an

opinion resolving some of the issues raised by PBGC’s motion. Sara Lee Corp. v. Am. Bakers

Ass’n Retirement Plan, 512 F. Supp. 2d 32 (D.D.C. 2007). The Court rejected an argument by

Sara Lee that the appropriate standard of review of PBGC’s determination is de novo. Id. at 37-

38. Instead, the Court determined that application of the deferential standard of the

Administrative Procedure Act (“APA”)—considering whether an action was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. §

706(2)(a)—is appropriate. Id. In response to Sara Lee’s contention that discovery was necessary

to address inadequacies in PBGC’s record, the Court ruled that it could not determine whether

the administrative record before it was complete and would hold the motion for summary

judgment in abeyance pending resolution of that issue. Id. at 38-39.




employers to have negative balances in the Plan account. See Sara Lee Corp. v. Am. Bakers
Ass’n Retirement Plan, 512 F. Supp. 2d 39, 43 (D.D.C. 2007).
       5
             Lewis Brothers is the named party, although Chicago Baking Company—a
wholly-owned subsidiary of Lewis Brothers—is the participating employer.
       6
             The motion seeks summary judgment as to Counts I and II of Sara Lee’s Second
Amended Complaint, of which only Count I now remains, and as both of the two counts of the
ABA Plan’s Third-Party Complaint.

                                                10
       In accordance with the Court’s opinion and order, the parties turned to addressing the

question of whether materials should be added to the administrative record submitted to the

Court by PBGC. Sara Lee filed a motion for leave to serve discovery and supplement the

administrative record, which the Court referred to United States Magistrate Judge John M.

Facciola. Judge Facciola denied the motion but noted that there were three categories of

documents PBGC had already agreed to add to the record. As described by the parties, those

three categories were: (1) exhibits attached to the oppositions to PBGC’s motion for summary

judgment filed by Sara Lee, Lewis Brothers, and the ABA Plan and its Trustees; (2) filings

PBGC submitted in the IBC bankruptcy proceeding; and (3) documents PBGC provided to Sara

Lee in response to a FOIA request. These materials are now before the Court as part of the

administrative record.

       With the issues of discovery and completeness of the record resolved, the Court can now

assess whether the PBGC’s 2006 determination was arbitrary and capricious.

                                    II. LEGAL STANDARDS

A. APA Review

       As noted, the Court has concluded that it must review Sara Lee’s claim according to the

APA’s deferential standard. In conducting its review, the Court must “hold unlawful and set

aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2). The Supreme Court

has written:

       [A]n agency rule would be arbitrary and capricious if the agency has relied on
       factors which Congress has not intended it to consider, entirely failed to consider
       an important aspect of the problem, offered an explanation of its decision that


                                                 11
          runs counter to the evidence before the agency, or is so implausible that it could
          not be ascribed to a difference in view or the product of agency expertise.

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). In other

words, as long as an agency considers relevant factors and can articulate a “rational connection

between the facts found and the choice made,” then its decision will be upheld. See State Farm,

463 U.S. at 42-43 (quoting Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962))

(internal quotation marks omitted); Marsh v. Or. Natural Res. Council, 490 U.S. 360, 378 (1989)

(holding that agency action will not be reversed under the “arbitrary and capricious” standard of

review absent a clear error of judgment). An agency may alter or reverse its policies and

positions as long as it supplies a “reasoned analysis indicating that prior policies and standards

are being deliberately changed.” Greater Boston Television Corp. v. FCC, 444 F.2d 841, 852

(D.C. Cir. 1970).

          Despite this deferential standard, a court must conduct a “searching and careful” review

of the record to establish that the agency’s decision is rational and based on consideration of all

relevant factors. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 416 (1971). A

court’s review is limited to the administrative record and the grounds for decision invoked by the

agency. See Camp v. Pitts, 411 U.S. 138, 142 (1973); SEC v. Chenery Corp., 332 U.S. 194, 196

(1947).

B. Summary Judgment

          Summary judgment is the proper mechanism for deciding, as a matter of law, whether an

agency action is supported by the administrative record and consistent with the APA standard of

review. Stuttering Found. of Am. v. Springer, 498 F. Supp. 2d 203, 207 (D.D.C. 2007) (citing



                                                   12
Richards v. INS, 554 F.2d 1173, 1177 & n.28 (D.C. Cir.1977)). Courts are not to apply typical

summary judgment standards, however, when reviewing a final action of an administrative

agency under the APA:

       Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is
       appropriate when the pleadings and the evidence demonstrate that “there is no
       genuine issue as to any material fact and that the moving party is entitled to
       judgment as a matter of law.” Fed. R. Civ. P. 56(c). In a case involving review of
       a final agency action under the [APA], however, the standard set forth in Rule
       56(c) does not apply because of the limited role of a court in reviewing the
       administrative record. See Sierra Club v. Mainella, 459 F.Supp.2d 76, 89-90
       (D.D.C. 2006). Under the APA, it is the role of the agency to resolve factual
       issues to arrive at a decision that is supported by the administrative record,
       whereas “the function of the district court is to determine whether or not as a
       matter of law the evidence in the administrative record permitted the agency to
       make the decision it did.” See Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70
       (9th Cir.1985); see also Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d
       1468, 1472 (9th Cir.1994) ( “[T]his case involves review of a final agency
       determination under the [APA]; therefore, resolution of th[e] matter does not
       require fact finding on behalf of this court. Rather, the court’s review is limited to
       the administrative record.”).

Stuttering Foundation, 498 F. Supp. 2d at 207. Accordingly, in reviewing PBGC’s motion, the

Court evaluates whether the evidence in the administrative record permitted PBGC to determine

that the ABA Plan is a multiple-employer plan rather than an aggregate of single-employer plans.

                                          III. ANALYSIS

       PBGC argues that it is entitled to summary judgment because its 2006 Letter constitutes a

detailed, thoroughly reasoned analysis of the appropriate classification of the ABA Plan. The

agency asserts that it correctly stated the relevant legal issue and its outcome is supported by

evidence in the administrative record. PBGC reiterates that the “central factor” in determinating

whether a plan is a multiple-employer plan or an aggregate of single-employer plans “is the

availability of all plan assets to pay benefits to any participant or beneficiary,” and that “the way


                                                 13
that the plan is structured and actually operates on an ongoing basis is dispositive.” Def.’s Mot.

for Summ. J. at 13-14. PBGC therefore argues that it was appropriate to conclude that because

the Plan has not prevented cost-shifting between employers—in other words, because the Plan

holds all employers’ assets in one account and has no mechanism for ensuring that each employer

funds only the benefits of its own employees—it “cannot be an aggregate of single-employer

plans, regardless of what the parties intended, what the plan documents state, or how the plan has

been treated in the past.” Def.’s Reply at 19.

       Sara Lee, the ABA Plan, and Lewis Brothers have all filed oppositions to PBGC’s

motion. Each argues that PBGC’s 2006 determination was arbitrary and capricious.7 None of




       7
                Each also argues that PBGC’s procedures in making the 2006 determination
violated due process and other procedural rights. Because these arguments largely rely on the
need for, and seek as redress, discovery and supplementation of the record, they have been
resolved by Judge Facciola’s order denying discovery and the parties’ agreement to add certain
documents to the record. Insofar as the arguments focus on PBGC’s method of requesting input
before issuing the 2006 Letter, they also fail. No party has explained what procedure was
necessary, but not provided, to comply with constitutional due process requirements. Nor has
any party disputed PBGC’s contention that the letter was an informal adjudication subject to the
minimal procedural requirements of 5 U.S.C. § 555 or argued that PBGC’s process failed to meet
those requirements. Therefore there is no basis for the Court to conclude that any procedural
violations occurred. See Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 655-56
(1990) (noting that informal adjudication does not call for the procedures, such as notice and the
opportunity to submit facts, arguments, and proposed findings, necessary for formal
adjudications and holding that “failure to provide [such procedures] where the Due Process
Clause itself does not require them (which has not been asserted here) is therefore not
unlawful”); see also 5 U.S.C. § 555 (requiring only that “[p]rompt notice shall be given of the
denial in whole or in part of a written application, petition, or other request of an interested
person made in connection with any agency proceeding” and “the notice shall be accompanied by
a brief statement of the grounds for denial”); Zotos Int’l, Inc. v. Young, 830 F.2d 350, 353 (D.C.
Cir. 1987) (noting that informal adjudication is “a category for which no procedures are
specified”). Consequently, the Court agrees with PBGC’s assertion that PBGC is entitled to
summary judgment as to Count II of the Plan’s Third-Party Complaint, which alleges a due
process violation.

                                                 14
these parties refutes PBGC’s statement of the applicable standard; instead, they take issue with

PBGC’s interpretation of the facts before it.

       The Court concludes, upon consideration of the 2006 Letter as a whole, that PBGC’s

decision was “based on a consideration of the relevant factors,” does not reflect “a clear error of

judgment,” and is therefore not arbitrary or capricious. Marsh, 490 U.S. at 378. The letter

reflects consideration of the history of the Plan and the 1979 determination as well as evidence of

the Plan’s operation over time. PBGC places most emphasis on the absence of restrictions on the

use of employers’ funds, and the Court believes the logic of that focus stands up to the

deferential standard of review it is bound to apply. For the reasons explained below, the

opposing parties’ arguments fail to persuade the Court otherwise.

A.     PBGC’s Consideration of Evidence Beyond the Plan Documents Does Not Render
       the 2006 Determination Arbitrary and Capricious

       Sara Lee argues that PBGC should have looked to the Plan’s governing documents,

which express the intent to be an aggregate of single-employer plans,8 and no further. The ABA

Plan and its Trustees also argue that PBGC should not have considered evidence beyond the

Plan’s governing documents “where as here the plan on its face is an ‘aggregate.’” Cross-

Claimant ABA Plan’s Opp’n to Def.’s Mot. for Summ. J. at 26 (“Plan Opp’n”).

       PBGC acknowledges that the Plan documents are evidence of intent to create an

aggregate of single-employer plans. But it contends that the relevant provisions of those


       8
                Specifically, Article XIII of the Plan states that “[t]his Plan constitutes an
association of single employer plans” and that “it is the fundamental concept and intent of this
Plan that the contributions of each separate employer will be used only to provide benefits for
Participants (and Beneficiaries thereof) by reason of such Participants’ employment by such
employers; and only contributions by such employer will be used to provide benefits for such
Participants (and Beneficiaries).” AR 1378.

                                                 15
documents merely state that intent rather than implementing it; the language itself “do[es]

nothing to minimize the risk of cost shifting among contributing employers.” Def.’s Reply at 23.

Furthermore, PBGC argues, plan documents are not controlling when there is contradictory

evidence of a plan’s actual operation.

       PBGC has the better argument. Although its 2006 Letter clearly concedes that the Plan’s

foundational documents present the Plan as an aggregate of separate plans, AR 1570, it was

appropriate—probably even necessary—for PBGC to look beyond that language to assess

whether the actual operation of the Plan conformed to it. The standard articulated in the 1979

and 2006 Letters calls for looking to the operation of a plan, and there is no reason why PBGC

should not do so. The few cases which shed light on this issue, including cases Sara Lee cites to

support its argument, do not provide support for the proposition that looking at evidence beyond

plan documents is improper. See Pension Benefit Guar. Corp. v. Artra Group, Inc., 1993 WL

225370, at *2 (N.D. Ill. June 23, 1993) (affirming the conclusion of the PBGC Board of Appeals

that a plan was an aggregate of single-employer plans and conducting the review by asking, after

accepting the Board’s conclusion that the plan documents “ensure that the contributions of each

employer will go to its employees and to no one else,” “whether the [plan] was actually operated

in such a manner as to indicate a different result”); Nowell v. Cent. Serv. Assoc., 106 F. Supp. 2d

888, 894-95 (S.D. Miss. 2000) (concluding that a plan was a multiple-employer plan where the

plan documents described it as such and “[t]here is nothing in the record to indicate that the Plan

[was] administered other than as recited therein”). Therefore, the Court will not reverse the 2006

determination on this basis.




                                                16
B.     The Reasoning in the 2006 Letter Does Not Lead to the Conclusion that the
       Determination Was Arbitrary and Capricious

       The parties opposing PBGC’s motion for summary judgment make a variety of arguments

disputing PBGC’s analysis of evidence beyond the Plan documents. Several of these arguments

are beside the point; disagreements between PBGC and the other parties regarding how the Plan

has presented itself to governmental agencies9 are not relevant to a determination of how the Plan

has operated.10 Like the Plan documents, evidence of how the Plan presented itself in tax filings

and the like is not as meaningful as evidence of management of the Plan’s account where the

“central factor” in distinguishing between types of plans is “the availability of funds held by an

entity to provide benefits.” Two arguments related to the Plan’s operation merit more discussion.

       1. The ABA Plan’s single account

       First, Sara Lee takes issue with PBGC’s focus on the ABA Plan’s practice of keeping all

employers’ funds in a single account. Sara Lee argues that the Plan made clear to PBGC prior to

its 1979 determination that it did not have separate accounts “and the PBGC determined that the

ABA Plan qualified as an aggregate of single-employer pension plans anyway.” Sara Lee Opp’n


       9
                In particular, the Court refers to arguments regarding representations on Form
5500s submitted to the IRS and in the two letters, written by a Plan attorney and actuary,
respectively, referenced in the 2006 Letter. The same reasoning applies to Sara Lee’s argument
that language in employers’ Participation Agreements is significant.
       10
                Although the Court acknowledges that PBGC discussed these factors in the 2006
Letter, it does not appear that the PBGC rested its conclusion on them. Courts do not require
perfection in agency decisionmaking. See Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43 (“‘We may
not supply a reasoned basis for the agency’s action that the agency itself has not given.’ We will,
however, ‘uphold a decision of less than ideal clarity if the agency’s path may reasonably be
discerned.’” (quoting Chenery Corp., 332 U.S. at 196; Bowman Transp. Inc. v. Arkansas-Best
Freight System, 419 U.S. 281, 286 (1974))). Accordingly, the Court does not believe that
mention of factors other than those most significant to an agency determination requires
reversing an otherwise reasonable decision.

                                                 17
at 39.11 The ABA Plan and its Trustees make a similar argument, reasoning that it is arbitrary

and capricious for PBGC to reach a different conclusion in 2006 than in 1979 based on the same

information regarding the Plan’s commingled account.

       PBGC replies that it has “never said” that “a plan’s lack of separate accounts is . . . alone

dispositive” of the proper categorization of a plan. Def.’s Reply at 19. Instead it contends that

the 2006 Letter relies not on the same information available in 1979 but on new evidence of

“ongoing plan operation,” revealing that employers’ funds have been used to pay benefits to

other employers’ employees, that informed its decision. Id. at 20-22.

       PBGC’s position is not unreasonable and the Court will therefore defer to it. According

to PBGC’s standard for distinguishing between multiple-employer plans and aggregates of

single-employer plans, because the Plan’s funds were held in a single account, “[r]estrictions on

the use of such funds indicate that the entity may be an aggregate of single plans.” AR 1567.

Sara Lee and the ABA Plan have not pointed to any evidence demonstrating that such restrictions

exist.12 On the other hand, PBGC has pointed to evidence of a lack of restrictions. This evidence


       11
                 Sara Lee asserts in this section of its filing, as elsewhere, that PBGC’s concern
about its own liability motivated PBGC’s determination and constitutes a conflict of interest.
Other than requesting discovery—which, as explained above, is no longer a pending issue before
the Court—Sara Lee requests no particular relief to remedy its concern. The Court sees no
reason, or appropriate manner, to act upon Sara Lee’s contention. Cf. Doolin Sec. Sav. Bank,
F.S.B. v. Fed. Deposit Ins. Corp., 53 F.3d 1395, 1407 (4th Cir. 1995) (holding, in response to an
argument the Federal Deposit Insurance Corporation was biased in making a particular
assessment because of its pecuniary interest in the outcome, that “finding [the agency] biased in
this case would seriously undermine the ability of agencies in general to adjudicate disputes that
affect their official policies”).
       12
               Lewis Brothers contends that “annual actuarial adjustments[] effectively
minimized or eliminated the risk of funds attributable to the contributions of one employer being
used to pay the benefits of another employer’s employee-participants.” Third-Party Def. Lewis
Bros.’ Opp’n to Def.’s Mot. for Summ. J. at 12. But Lewis Brothers points to no evidence that

                                                18
includes a statement by the Plan’s actuary that the Plan does not calculate individual employers’

assets and liabilities on an ongoing basis, AR 773; see also AR 487,13 and a calculation that

several employers had negative balances in the Plan account in 2004, AR 662. In light of this

evidence, the Court cannot conclude that there is no “rational connection between the facts found

and the choice made.” State Farm, 463 U.S. at 43 (quoting Burlington Truck Lines, 371 U.S. at

168) (internal quotation marks omitted).14

       2. Employer terminations

       Sara Lee also asserts that the manner in which terminations of participating employers

have occurred demonstrates the Plan’s status as an aggregate of single-employer plans. In

particular, Sara Lee notes that terminating employers submitted termination documents to PBGC,

the Plan intended to have no liability for the employees of that employer, and, most significantly,

PBGC treated the terminations as single-employer terminations.15 The Plan and its Trustees

make a related argument focused on the requirement that a terminating employer correct any




annual adjustments occurred, nor does it dispute the validity of PBGC’s evidence that they did
not.
       13
                AR 487 is a page from a document titled Summary Plan Description, apparently
distributed by the Plan to employees who will receive benefits from the Plan, see AR 468, which
contains the statement that “there is . . . no separate annual valuation for each Employer’s
contributions.”
       14
                Furthermore, insofar as this new information is consistent with the Plan’s
representations of how it would operate going forward from 1979, PBGC is permitted to correct
a prior, erroneous conclusion. See Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 417 (1993)
(“[A]n administrative agency is not disqualified from changing its mind.” (quoting NLRB v. Iron
Workers, 434 U.S. 335, 351 (1978))).
       15
                 Sara Lee sought to supplement the administrative record with documents relating
to several of these terminations. The record now includes these additional materials.

                                                19
shortfall caused by a negative balance at the time of termination, arguing that this rule “assure[s]

that only assets attributable to each terminating employer may be used to pay benefits for that

employer’s employees.” Plan Opp’n at 31.

       PBGC responds, regarding Sara Lee’s argument, that its “routine processing [of employer

terminations] in accordance with the now-revoked 1979 Letter . . . is not evidence of the Plan’s

status.” Def.’s Reply at 24-25. As to the ABA Plan’s assertion, PBGC argues that the

significance of calculations of terminating employers’ assets and liabilities lies in the resulting

demonstrations that various participating employers had negative balances in the Plan account at

the time of their terminations.16

       Again, PBGC’s reasoning passes muster under the deferential standard of review the

Court must apply. First, it is consistent with PBGC’s 1979 determination that the Plan,

participating employers, and PBGC treated terminations as single-employer terminations. The

1979 Letter itself indicates that as a result of the conclusion it announces, “an employer’s

cessation of participation constitutes a plan termination.” AR 212. It is not error for PBGC to

reason that adherence to its original determination is not determinative of the appropriate

categorization of the Plan. Second, the Court finds reasonable PBGC’s view that calculations

revealing some employers’ negative balances are relevant to a determination of whether

employer funds were available to pay benefits to other employers’ employees. Because the Plan

does not regularly calculate the balances of individual employers, it is far from clear error to treat



       16
               The 2006 Letter does not cite to the evidence in the record demonstrating that
terminating employers had negative balances, but the ABA Plan itself has stated that “in several
cases terminating employers have been called upon to contribute additional assets in order to
make the Plan sufficient for termination purposes.” AR 880.

                                                 20
information gathered when terminations occurred as evidence of the Plan’s operation.

Furthermore, at least one other court has held that the opposite conclusion was erroneous. In

Pension Benefit Guaranty Corp. v. Potash, 1986 WL 3809 (W.D.N.Y. Mar. 26, 1986), the court

rejected PBGC’s reliance on a plan’s “reconstruction of . . . financial statements . . . to include

allocation of assets by employer” to support a conclusion that a plan was an aggregation of

single-employer plans:

       [T]he reconstruction of separate asset accounts . . . cannot demonstrate a
       restriction upon the availability of assets on an ongoing basis at the time of [a
       participating employer’s] withdrawal. The need for such retroactive measures is
       in fact an admission that assets had not been segregated, allocated or restricted per
       employer during the relevant period. Indeed the record contains evidence that
       actual asset allocations had been performed prior to [the date of the
       reconstruction] only upon the withdrawal of an employer, further indicating that,
       on an ongoing basis, assets had been generally available.

Id. at *6. The 2006 determination is consistent with this logic. The Court does not believe that

PBGC’s reasoning in the 2006 Letter regarding terminations reflects a reversible “clear error of

judgment.” Marsh, 490 U.S. at 378.

       Because the Court concludes that the 2006 determination is not arbitrary and capricious,

PBGC is entitled to summary judgment as to claims that the determination should be reversed.17




       17
                Sara Lee and the ABA Plan also make arguments regarding harm that will arise
from the retroactive nature of the 2006 Letter. PBGC responds that the 2006 Letter does not
address the retroactive application of its conclusion, making the opposing parties’ arguments
“completely speculative.” Def.’s Reply at 25. Because the 2006 Letter states that it is “effective
immediately,” not that it is retroactive, the Court need not address these arguments.

                                                 21
                                    IV. CONCLUSION

       For the foregoing reasons, the Court concludes that PBGC’s motion for summary

judgment [#46] shall be granted as to all remaining counts of Sara Lee’s Second Amended

Complaint and the ABA Plan’s Third-Party Complaint. An appropriate order accompanies this

memorandum opinion.

                                                         Henry H. Kennedy, Jr.
                                                         United States District Judge




                                             22